Exhibit 10.53

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of April 23, 2003 is made by each of FAO, Inc.
(“FAO”), a Delaware corporation, FAO Schwarz, Inc. (“Schwarz”), a Delaware
corporation and ZB Company, Inc., a Delaware corporation (“ZB”, and, together
with FAO and Schwarz, “Grantors”), in favor of Richard Kayne (“Richard Kayne”),
and Fortune Twenty-Fifth, Inc. (together with Richard Kayne, the “Secured
Parties”), holders of certain notes dated as of even date with this Security
Agreement in the aggregate principal amount of $4,000,000 (the “Equipment
Notes”), issued by Grantors to Secured Parties, with reference to the following
facts:

 

RECITALS

 


A.            THE SECURED PARTIES PROVIDED LETTERS OF CREDIT IN AN AGGREGATE
AMOUNT OF $13,000,000 FOR THE BENEFIT OF THE GRANTORS WHICH LETTERS OF CREDIT
WERE TO EXPIRE NOVEMBER 8, 2002 (THE “LETTERS OF CREDIT”).


 


B.            IN CONNECTION WITH THE ARRANGEMENT OF THE LETTERS OF CREDIT BY THE
SECURED PARTIES, THE GRANTORS BECAME OBLIGATED TO PAY THE SECURED PARTIES A 15%
PER ANNUM RATE OF RETURN ON THE FACE AMOUNT OF THE LETTERS OF CREDIT FOR THE
PERIOD DURING WHICH THEY WERE OUTSTANDING AND TO CAUSE SUCH LETTERS OF CREDIT TO
EXPIRE UNEXERCISED (THE “INITIAL INDEBTEDNESS”) OR THE GRANTORS WOULD BECOME
OBLIGATED ON CERTAIN CONTINGENT SECURED NOTES (THE “CONTINGENT NOTES”) ISSUED
WITH A CONTINGENT AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AMOUNT, IF ANY, DRAWN
ON THE LETTERS OF CREDIT.


 

C.            The Grantors also issued contingent warrants to the Secured
Parties in connection with the Contingent Notes which would become exercisable
only if the contingency was satisfied causing the Contingent Notes becoming
effective.

 

D.            The Grantors and the Secured Parties subsequently agreed that
Grantors would issue new notes dated October 9, 2002 (the “October Notes”) and
new contingent warrants in exchange for cancellation of the Initial Indebtedness
and return of the Contingent Notes as well as the security agreement and
contingent warrants issued in connection therewith.

 

E.             The Grantors and the Secured Parties subsequently agreed to amend
and restate the October Notes as of November 21, 2002 (the “November Notes”) to,
among other things, extend the maturity of the October Notes.

 


F.             ON JANUARY 13, 2003 (THE “PETITION DATE”), THE GRANTORS COMMENCED
THEIR RESPECTIVE REORGANIZATION CASES BY FILING VOLUNTARY PETITIONS FOR RELIEF
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE IN CASE NO. 03-10119(LK).


 

G.            On April 4, 2003, the Grantors’ First Amended Joint Plan of
Reorganization (the “Plan”) was confirmed by the United States Bankruptcy Court
for the District of Delaware with jurisdiction in the case.

 

H.            The Plan contemplates that the November Notes would be cancelled
in exchange for secured notes in an aggregate principal amount of $4,000,000
(the “Equipment Notes”), that the warrants issued in connection with the October
Notes would be repriced and new warrants issued and that the Grantors would
enter into this Security Agreement granting security interests in certain of
their personal property with respect to the Equipment Notes.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, each of the Grantors hereby represents, warrants,
covenants, agrees, assigns and grants as follows:

 

1.             Definitions.  Terms defined in the Equipment Notes and not
otherwise defined in this Agreement shall have the meanings defined for those
terms in the Equipment Notes.  Terms defined in the New York Uniform Commercial
Code and not otherwise defined in this Agreement or in the Equipment Notes shall
have the meanings defined for those terms in the New York Uniform Commercial
Code.  As used in this Agreement, the following terms shall have the meanings
respectively set forth after each:

 

“Agreement” means this security agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

 

“Collateral” means all of Grantors’ now owned or hereafter acquired right, title
and interest in and to each of the following:

 

(a)           the Equipment;

 

(b)           books and records related to the Equipment;

 

(c)           any and all proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance covering any or all of
the foregoing, and any and all accounts, books, chattel paper, general
intangibles, goods (including without limitation equipment and inventory),
investment property, instruments, letter of credit rights, real property, money,
or other tangible or intangible property (as such terms are defined from time to
time in the Uniform Commercial Code as in effect in the State of New York),
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof.

 

“Equipment” means all of Grantors’ now owned or hereafter acquired right, title,
and interest with respect to “equipment”, as such term is defined from time to
time in the Uniform Commercial Code as in effect in the State of New York,
fixtures and vehicles (including motor vehicles) including all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing; provided that “Equipment” shall not
include the “Collateral” as that term is defined in that certain Security
Agreement dated as of September 5, 2001 by and between ZB Company, Inc. and PNC
Leasing, LLC as of the date hereof (which security agreement was reaffirmed
under the Plan).

 

“Secured Obligations” means any and all present and future obligations of
Grantors arising under or relating to the Equipment Notes or any one or more of
them, whether due or to become due, matured or unmatured, or liquidated or
unliquidated, including interest that accrues after the commencement of any
bankruptcy or insolvency proceeding by or against Grantors.

 

2.             Further Assurances; Warranty.  At any time and from time to time
at the request of the Secured Parties, Grantors shall execute and deliver to the
Secured Parties all such financing statements and other instruments and
documents in form and substance satisfactory to the Secured Parties as shall be
necessary or desirable to fully perfect, when filed and/or recorded, the

 

2

--------------------------------------------------------------------------------


 

Secured Parties’ security interests granted pursuant to Section 3 of this
Agreement.  At any time and from time to time, the Secured Parties shall be
entitled to file and/or record any or all such financing statements, instruments
and documents held by them, and any or all such further financing statements,
documents and instruments, and to take all such other actions, as the Secured
Parties may deem appropriate to perfect and to maintain perfected the security
interests granted in Section 3 of this Agreement.  Before and after the
occurrence of any Event of Default, at the Secured Parties’ request, Grantors
shall execute all such further financing statements, instruments and documents,
and shall do all such further acts and things, as may be deemed necessary or
desirable by the Secured Parties to create and perfect, and to continue and
preserve, an indefeasible security interest in the Collateral in favor of the
Secured Parties, or the priority thereof, including causing any such financing
statements to be filed and/or recorded in the applicable jurisdiction.

 

Grantors represent and warrant that they are the sole beneficial owners of the
Collateral and that the Collateral is free and clear of liens except for liens
permitted under that certain Loan and Security Agreement dated as of April    ,
2003 (as amended, supplemented or otherwise modified from time to time, among
FAO, Inc., FAO Schwarz, Inc., ZB Company, Inc., The Right Start, Inc.,
Targoff-RS, LLC, Fleet Retail Finance Inc., Back Bay Capital Funding LLC and the
other lending institutions party from time to time party thereto and Fleet
Retail Finance Inc. as agent for the lenders.  Such liens in favor of such agent
and KBB Retail Financ, LLC are junior to the liens hereof.

 

3.             Security Agreement.  For valuable consideration, Grantors assign
and pledge to the Secured Parties, and grants to the Secured Parties a security
interest in, all currently existing and hereafter acquired Collateral (except to
the extent such a lien is prohibited by agreements of the Grantors existing on
the date hereof), as security for the timely payment of all of the Secured
Obligations.  This Agreement is a continuing and irrevocable agreement and all
the rights, powers, privileges and remedies hereunder shall apply to any and all
Secured Obligations, including those Secured Obligations arising under
successive transactions which shall either continue the Secured Obligations,
increase or decrease them, or from time to time create new Secured Obligations
after all or any prior Secured Obligations have been satisfied, and
notwithstanding the bankruptcy of Grantors.

 

4.             Events of Default.  There shall be an Event of Default hereunder
upon the occurrence and during the continuance of an Event of Default under the
Equipment Notes.

 

5.             Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, the Secured Parties shall have, in any
jurisdiction where enforcement hereof is sought, in addition to all other rights
and remedies that the Secured Parties may have under applicable law or in equity
or under this Agreement all rights and remedies of a secured party under the
Uniform Commercial Code as enacted in any jurisdiction.

 

6.             Voting Rights; Dividends; Etc.  With respect to any Collateral
consisting of securities, partnership interests, joint venture interests,
investments or the like in the possession of the Secured Parties (referred to
collectively and individually in this Section 6 and in Section 7 as the
“Investment Collateral”), so long as no Event of Default occurs and remains
continuing:

 

6.1           Voting Rights.  Grantors shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Investment Collateral, or
any part thereof, for any purpose not inconsistent with the terms of this
Agreement or the Equipment Notes.

 

3

--------------------------------------------------------------------------------


 

6.2           Dividend and Distribution Rights.  Grantors shall be entitled to
receive and to retain and use any and all dividends or distributions paid in
respect of the Investment Collateral.

 

7.             Rights During Event of Default.  With respect to any Investment
Collateral in the possession of the Secured Parties, so long as an Event of
Default has occurred and is continuing:

 

7.1           Voting, Dividend and Distribution Rights.  At the option of the
Secured Parties, all rights of Grantors to exercise the voting and other
consensual rights which they would otherwise be entitled to exercise pursuant to
Section 6.1 above, and to receive the dividends and distributions which they
would otherwise be authorized to receive and retain pursuant to Section 6.2
above, shall cease, and all such rights thereupon shall become vested in the
Secured Parties which thereupon shall have the sole right to exercise such
voting and other consensual rights and to receive and to hold as pledged
Collateral such dividends and distributions.

 

7.2           Dividends and Distributions Held in Trust.  All dividends and
other distributions which are received by Grantors contrary to the provisions of
this Agreement shall be received in trust for the benefit of the Secured
Parties, shall be segregated from other funds of Grantors and forthwith shall be
paid over to Secured Parties as pledged Collateral in the same form as so
received (with any necessary endorsements).

 

8.             Costs and Expenses.  Grantors agree to pay to the Secured Parties
all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by the Secured Parties in the enforcement or
attempted enforcement of this Agreement, whether or not an action is filed in
connection therewith, and in connection with any waiver or amendment of any term
or provision hereof.  All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the Secured
Parties in exercising any right, privilege, power or remedy conferred by this
Agreement, or in the enforcement or attempted enforcement thereof, shall be
secured hereby and shall become a part of the Secured Obligations and shall be
paid to the Secured Parties by Grantors, immediately upon demand, together with
interest thereon from the date of demand at the default rate under the Notes.

 

9.             Continuing Effect.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantors for liquidation or reorganization, should Grantors become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of Grantors’ assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by the Secured Parties, whether as a “voidable preference,”
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment or any part thereof is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

10.           Release of Grantors.  This Agreement shall be terminated and all
Secured Obligations of Grantors hereunder shall be released when all Secured
Obligations have been paid in full or upon such release of Grantors’ Secured
Obligations hereunder.  Upon such termination Secured Parties shall return any
pledged Collateral to Grantors, or to the person or persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things reasonably required for the
return of the Collateral to Grantors, or to the person or persons legally
entitled thereto, and to evidence or document the

 

4

--------------------------------------------------------------------------------


 

release of the Secured Parties’ interests arising under this Agreement, all as
reasonably requested by, and at the sole expense of, Grantors.

 

11.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Each of the Grantors has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

 

“Grantors”

 

 

 

 

 

FAO, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ R. P. Springer

 

 

 

Raymond P. Springer

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

FAO SCHWARZ, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ R. P. Springer

 

 

 

Raymond P. Springer

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

ZB COMPANY, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ R. P. Springer

 

 

 

Raymond P. Springer

 

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

ACCEPTED AND AGREED

 

 

AS OF THE DATE FIRST

 

 

ABOVE WRITTEN:

 

 

 

 

 

“Secured Parties”

 

 

RICHARD KAYNE

 

 

 

 

 

By

 /s/ Richard Kayne

 

 

Title:

 

 

 

 

 

 

FORTUNE TWENTY-FIFTH, INC.

 

 

 

 

 

By

 /s/ Fred Kayne

 

 

Title:

President

 

 

 

6

--------------------------------------------------------------------------------